 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AUMINTRIUS DAMOUR GUNN,                            No. 2:21-CV-0569-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    STANTON CORRECTIONAL
      FACILITY, et al.,
15
                          Defendants.
16

17
                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.
18
     § 1983 Before the Court is Plaintiff’s motion to proceed in forma pauperis. ECF No. 4. The Court
19
     has granted Plaintiff’s motion by separate order.
20
21                  To:     The Solano County Sheriff’s Department
                            Sheriff’s Administration
22                          530 Union Avenue, Suite 100, Fairfield, California 94533:
23
                    Plaintiff is obligated to pay the full statutory filing fee of $350.00 for this action. In
24
     addition to any initial partial filing fee required to be assessed, Plaintiff will be obligated to make
25
     monthly payments in the amount of twenty percent of the preceding month’s income credited to
26
     Plaintiff’s inmate trust account. The agency referenced above is required to send to the Clerk of the
27
     Court the initial partial filing fee and thereafter payments from Plaintiff’s inmate trust account each
28
                                                         1
 1   time the amount in the account exceeds $10.00, until the statutory filing fee of $350.00 is paid in

 2   full. See 28 U.S.C. § 1915(b)(2).

 3                  Accordingly, IT IS HEREBY ORDERED that:

 4                  1.      Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 4) is

 5   granted by separate order.

 6                  2.      Plaintiff is required to pay the full statutory filing fee of $350.00 for this

 7   action pursuant to 28 U.S.C. §§ 1914(a) and 1915(b)(1).

 8                  3.      The director of the agency referenced above, or a designee, shall collect from

 9   Plaintiff’s inmate trust account an initial partial filing fee in accordance with the provisions of 28

10   U.S.C. § 1915(b)(1) and shall forward the amount to the Clerk of the Court, such payment to be

11   clearly identified by the name and number assigned to this action.

12                  4.      Thereafter, the director of the agency referenced above, or a designee, shall

13   collect from Plaintiff's inmate trust account the balance of the filing fee by collecting monthly

14   payments from Plaintiff's inmate trust account in an amount equal to twenty percent (20%) of the

15   preceding month's income credited to Plaintiff’s inmate trust account and forwarding payments to

16   the Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28

17   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full, such payments

18   to be clearly identified by the name and number assigned to this action.

19                  5.      The Clerk of the Court is directed to serve a copy of this order and a copy of

20   Plaintiff's signed in forma pauperis affidavit to the address shown above.
21                  6.      The Clerk of the Court is further directed to serve a copy of this order on the

22   Financial Department of the Court.

23

24   Dated: July 13, 2021
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        2
